Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Election filed April 8, 2022.  
Claims 1-18, 121 and 164 are pending in the present application.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17, 121 and 164) in the reply filed on April 8, 2022 is acknowledged.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on April 8, 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-17, 121 and 164 have been examined on the merits as detailed below:


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed October 16, 2018 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Applicant’s IDS filed January 16, 2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.

Drawings
The Drawings filed October 16, 2018 are acknowledged.  However, the Drawings are objected to because some Drawings reference the colors “red” “orange”, “blue”, “pink”, “purple” and “yellow”.  See Figures 9A-9D, 13 and 15, for example.  In the instant application, color drawings have been filed without a petition which has been granted or approved.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
  Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37CFR 1.84(b)(2).  Note that the requirement for three sets of color drawings under 37 CFR 1.84(a)(2)(ii) is not applicable to color drawings submitted via EFS-Web.  Therefore, only one set of such color drawings is necessary when filing via EFS-Web.  


Nucleotide Sequence Disclosures
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. §1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. §1.821-1.825 for the reason(s) set forth below or on the attached Notice To Comply with Requirements for Patent Applications Containing Nucleotide Sequence and/or Amino Acid Sequence Disclosures.  The disclosure contains sequences which fall under the purview of 37 CFR 1.821 through 1.825 as requiring SEQ ID NOs., but which are not so identified.  For example, see Figures 1, 9A-9D, 11A, 11B, 12, 15 and 16.  The above are examples and does not indicate that the Examiner has made an exhaustive review of the application.  Applicant must fully comply with the sequence rules for any response to this action to be considered fully responsive.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17, 121 and 164 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-17, 121 and 164 are indefinite because the term, “Cpf1” is not clearly defined.  Since abbreviations often have more than one meaning, it is suggested that inserting the full name of the CRISPR from Prevotella and Francisella 1 would be appropriate.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 Claims 1-17, 121 and 164 are rejected under 35 U.S.C. 103 as being obvious over US 2016/0068864 A1 to Charpentier et al. (hereinafter, “Charpentier”) in view of Zetsche et al. (hereinafter, “Zetsche”) (Cell, 2015 Vol. 163:759-771) and US 2015/0275193 A1 to Factor Bioscience Inc. (hereinafter, “Factor Bioscience”) (all submitted and made of record on the IDS filed October 16, 2018).
The claims are drawn to a genome editing system comprising: a) a guide RNA that hybridizes with a target sequence of a DNA molecule in a eukaryotic cell that contains the DNA molecule, and b) an mRNA encoding a Cpf1 protein; wherein the mRNA encoding a Cpf1 protein comprises at least one chemically modified nucleotide.
Charpentier teaches a genome editing system comprising: a) a guide RNA that hybridizes with a target sequence of a DNA molecule in a eukaryotic cell that contains the DNA molecule (Abstract ''The present disclosure provides a DNA-targeting RNA that comprises a targeting sequence and, together with a modifying polypeptide, provides for site-specific modification of a target DNA and/or a polypeptide associated with the target DNA.", para [0130]. The RNA molecule that binds to the site-directed modifying polypeptide and targets the polypeptide to a specific location within the target DNA is referred to herein as the "DNA-targeting RNA" ... (also referred to herein as a "guide RNA"). 
Charpentier teaches the guide RNA is modified (e.g., mutation, deletion, insertion).
Charpentier does not expressly teach that the modifying polypeptide is provided by b) an mRNA encoding a Cpf1 protein.
Zetsche teaches mRNA used in conjunction with genome editing (Summary "we report characterization of Cpf1, a putative class 2 CRISPR effector .... Cpf1 is a single RNA-guided endonuclease ... Moreover, Cpf1 cleaves DNA via a staggered DNA double-stranded break ... we identified two candidate enzymes ... with efficient genome-editing activity in human cells.", pg. 764, col 1, para 2. "We tested each Cpf1-family protein ... in mammalian cells. We codon optimized each of these genes ... we selected a guide RNA", Fig. 7A shows the expression vector that is transcribed to produce (codon-optimized) Cpf1 mRNA, Fig. 7A legend" Cpf1-family proteins were individually expressed in HEK293FT cells using CMV-driven expression vectors. The corresponding crRNA [guide RNA] was expressed using a PCR fragment containing a U6 promoter fused to the crRNA sequence."). 
Charpentier and Zetsche do not expressly teach that the mRNA encoding a Cpf1 protein comprises at least one chemically modified nucleotide. 
Factor Bioscience teaches modified mRNAs used for genome editing systems (para [0093] "It has now been discovered that the non-canonical nucleotide members of the 5-methylcytidine de-methylation pathway, when incorporated into synthetic RNA, can increase the efficiency with which the synthetic RNA can be translated into protein, and can decrease the toxicity of the synthetic RNA.", Abstract ''Therapeutics comprising nucleic acids encoding gene-editing proteins are also described.", para [0086] "By 'gene-editing protein' is meant a protein that can, either alone or in combination with one or more other molecules, alter the DNA sequence of a cell"). 
Regarding claims 2-8, Charpentier, Zetsche and Factor Bioscience teach a genome editing system comprising mRNA comprising at least one chemically modified nucleotide, as discussed for claim 1. Factor Bioscience further teaches that the at least one chemically modified nucleotide is the chemically modified nucleobase 5-formylcytidine [0093] It has now been discovered that the non-canonical nucleotide members of the 5-methylcytidine de-methylation pathway, when incorporated into synthetic RNA, can increase the efficiency with which the synthetic RNA can be translated into protein, and can decrease the toxicity of the synthetic RNA. These non-canonical nucleotides include, for example: ... 5-formylcytidine.").  Factor Bioscience further teaches that the at least one chemically modified nucleotide is the chemically modified nucleobase pseudouridine, 5-methylpseudouridine, 5-methyluridine.
Regarding claims 9-14,  Charpentier, Zetsche and Factor Bioscience teach a genome editing system comprising mRNA comprising at least one chemically modified nucleotide, as discussed for claim 1, Charpentier further teaches at least one chemically modified ribose comprising 2'-O-Me or 2’-F.  Charpentier further teaches at least one chemically modified phoshodiester linkage comprising phosphorothioate.    
Regarding claims 15-17, Charpentier, Zetsche and Factor Bioscience teach a genome editing system comprising mRNA encoding a guide RNA and nuclease mRNA comprising at least one chemically modified nucleotide, as discussed for claims 1-4. Factor Bioscience further teaches that said modified mRNA confers increased Cpf1 protein levels and thus increased Cpf1 nuclease activity, and reduced toxicity (para [0098] "It has been further discovered that synthetic RNA molecules containing certain fractions of certain non-canonical nucleotides and combinations thereof can exhibit particularly high translation efficiency and low toxicity."). Factor Bioscience does not expressly teach that the substituted mRNA is compared to a corresponding mRNA encoding a Cpf1 protein not having the chemically modified nucleotide, however, the phrase "particularly high translation efficiency and low toxicity" would customarily refer to translation efficiency and toxicity in comparison to normal, or conventional mRNA.
In light of Zetsche's teaching, it would have been obvious to an artisan of ordinary skill to include Cpf1 in Charpentier's genome editing system, because it provides an efficient nuclease enzyme in conjunction with guide RNA in human cells.
Based on the teachings and suggestions of Factor Bioscience, a person of ordinary skill in the art would have been motivated and expected reasonable success to modify the nucleotides of the mRNA of the genome editing system of Charpentier and Zetsche, because said nucleotides increase translation efficiency and stability and decrease toxicity of said mRNA.
Therefore, it is the Examiner’s position that the invention would have been prima facie obvious before the effective filing date of the claimed invention.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635